Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary Amendment filed on March 29, 2021 is acknowledged and has been entered. Claims 1, 5, 8, 9 and 12-13 have been amended. Claims 3-4 and 10-11 have been canceled. Claims 1-2, 5-9 and 12-13 are pending and under examination in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. JP 2019-181879, filed on October 02, 2019 and parent Application No. JP 2018-211191, filed on November 09, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 6 and 8-9 are objected to because of the following informalities: 
Claim 1 is labeled as “(Previously Presented)” in line 1. However, claim 1 is amended from the original claim. Proper markings are recommended to show what has changed in the claim should an amendment be submitted for examination. 
Claim 1 recites the limitation “the aggregated information” in line 11. It is unclear to the examiner if “the aggregated information” is intended to refer to the limitation “aggregate the some predetermined pieces of information” as recited in line 9 or refers to other aggregated information. For examination purposes, “the aggregated information” as recited in line 11 will read as “the aggregated some predetermined pieces of information.”
Claim 1 recites the limitation “a UDP header” in line 14 with an acronym without properly defined when it is first introduced. For examination purpose, “a UDP header” will read as “a UDP (User Datagram Protocol) header.”
Claim 6 recites the limitation “the pieces of information” in line 2. It is unclear to the examiner if “the pieces of information” is intended to refer to the limitation “some predetermined pieces of information” as recited in line 6 of claim 1 upon which claim 6 depends.  For examination purposes, “the pieces of information” will read as “the some predetermined pieces of information.”
Claim 8 recites the limitation “the pieces of information” in line 4, line 5, and line 11. It is unclear to the examiner if “the pieces of information” is intended to refer to the limitation “some predetermined pieces of information” as recited in line 6 of claim 1 upon which claim 8 depends.  For examination purposes, “the pieces of information” will read as “the some predetermined pieces of information.”
Claim 8 recites the limitation “an SMPTE protocol” in line 9 with an acronym without properly defined when it is first introduced. For examination purpose, “an SMPTE protocol” will read as “an SMPTE (Society of Motion Picture and Television Engineers) protocol.”
Claim 9 recites the limitation “the pieces of information” in line 5. It is unclear to the examiner if “the pieces of information” is intended to refer to the limitation “some predetermined pieces of information” as recited in line 6 of claim 1 upon which claim 9 depends.  For examination purposes, “the pieces of information” will read as “the some predetermined pieces of information.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an packet data extraction device that replicates … extracts and aggregates …” and “an extraction data aggregation device that receives … analyzes … and records …” in claim 1, “the extraction data aggregation device that analyzes …” in claim 7, “an RTP data extraction unit that determines …, and extracts …”, “the RTP payload determination unit that determines …” and “a processing unit that acquires …” in claim 8, and “an extraction data compression unit that compresses …”, “an extraction data report packet transmitting unit that inserts …” and “an extraction data restoration unit that restores …” in claim 9. The instant specification discloses “Specifically, the functions of the packet data extraction device 2 or the extraction data aggregation device 3 can be realized by causing a central processing unit (CPU) in the computer to read and execute a program stored in the computer or an external storage unit … Further, the functions of the packet data extraction device 2 or the extraction data aggregation device 3 can be configured as a part of hardware or software, and can be realized by a combination thereof.” (para. [0174]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the replicated passing packet” in line 24. There is insufficient antecedent basis for this limitation in the claim. In consideration of the claimed context and for examination purposes, “the replicated passing packet” recited in line 24 will read as “the replicated passing packets.”
Claim 1 recites the limitation “the replicated passing packet” in line 26. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the replicated passing packet” recited in line 26 will read as “a replicated passing packet.”
Claim 1 contains the trademark/trade name “Ethernet (registered trademark)” in line 2 and line 29. Claims 6 and 7 also contain “Ethernet (registered trademark)” in line 3 and line 6 respectively. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wired computer networking technology and, accordingly, the identification/description is indefinite. For examination purpose, the limitation “Ethernet (registered trademark)” will read as “Ethernet.”
Claim limitations “an RTP data extraction unit that determines …, and extracts …”, “the RTP payload determination unit that determines …” and “a processing unit that acquires …” in claim 8, and “an extraction data compression unit that compresses …”, “an extraction data report packet transmitting unit that inserts …” and “an extraction data restoration unit that restores …” in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. Therefore, claim 8 and claim 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims of the above rejected claims are rejected due to their dependencies.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the specification does not provide adequate structure to perform the claimed functions as claimed as “an RTP data extraction unit that determines …, and extracts …”, “the RTP payload determination unit that determines …” and “a processing unit that acquires …” in claim 8, and “an extraction data compression unit that compresses …”, “an extraction data report packet transmitting unit that inserts …” and “an extraction data restoration unit that restores …” in claim 9. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13 fail to further limit the subject matter of claim 1, as a program for the packet data extraction device and a program for the extraction data aggregation device appear inherent to the device of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2, 5-9 and 12-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112, set forth in this Office action.
In regard to claim 1, the prior art of records teaches that a packet flow monitoring device includes a packet data extraction device to replicate passing packets of a packet flow, extract and aggregate predefined information from the passing packets to form and send an extraction data report packet to an extraction data aggregation device that analyzes the extraction data report packet and aggregates data for the packet flow (Aumann, US 2016/0020968 A1, FIGS. 1, 2, 4 and 7, para. [0054]-[0055], [0085]-[0109], [0150] and [0162]). The prior art of records further teaches that the extraction data report packet is composed of IP-format packets with an IP header and a UDP header for performing transmission, an extraction data common header composed of items common to the passing packets, and packet-based extraction data (paired with an extraction data individual header and extraction data) from a packet among the passing packets of the packet flow (Kurakami, US 2019/0230198 A1, FIG. 3; para. [0023], [0030]-[0032], [0045]). However, the prior art of records fails to teach that “the extraction data common header includes a value indicating a reception time of beginning data of the replicated passing packet in each packet flow” and “the extraction data individual header includes … elapsed time information indicating a temporal difference from the beginning data described in the extraction data common header.”
A search yielded the following closest prior arts, which fall short of teaching the applicant's invention, whether considered alone or in combination:
Aumann et al., US 2016/0020968 A1. This reference discloses that a link processor of a probe receives packets from directional traffic flows and generates report information of bi-directional traffic flows that is sent to a correlation processor of the probe to calculate statistic data of an application flow (Aumann, Abstract). However, the reference does not disclose that the report information is composed as a packet.
Kurakami et al., US 2019/0230198 A1. This reference discloses a flow information packet that is transmitted to a flow information analysis apparatus (Kurakami, Abstract). However, the reference does not disclose that the flow information packet includes the reception time information of the packet flow or the individual packet in the packet flow.
Singhal et al., US 2011/0249572 A1. This reference discloses that a network monitoring system summarizes a plurality of data packets of a session into a compact session record for storage and processing (Singhal, Abstract). However, the reference does not disclose that the compact session record includes the reception time information of the session or the individual packet in the session.
Brandwine et al., US 9,569,232 B1. This reference discloses that a network device gathers and records network flow data (e.g., Netflow data) including the timestamps for the flow start and finish time. However, the reference does not disclose a report packet corresponding to the network flow data record (Brandwine, col. 2, ll. 31-60, col. 3, ll. 24-25).
Kulshreshtah et al., US 2018/0287907 A1. This reference discloses that telemetry includes flow start time, flow end time. However, the reference does not disclose a report packet to output aggregate packet data (Kulshreshtah, para. [0075]).
McGrew et al., US 2017/0374090 A1. This reference discloses that a traffic data collector receives traffic data including start/stop times of a flow. However, this reference does not disclose a report packet to include the flow traffic data (McGrew, para. [0074]).
Parandehgheibi et al., US 2016/0359740 A1. This reference discloses capturing network or packet header data for a flow that includes aggregate packet data such as flow start time, flow end time. However, this reference does not disclose a report packet to output aggregate packet data (Parandehgheibi, para. [0100]).
Rhodes, US 2005/0223089 A1. This reference discloses that a network usage analysis system generates a usage detail record which includes the start time and end time of a group of packets. However, this reference does not disclose that the usage detail record includes extracted data for each individual packet within the group of packets (Rhodes, para. [0023], FIG. 4).
Kan et al., US 2004/0073655 A1. This reference discloses that the network monitoring system collects and analyzes flow statistics including the flow start/stop times. The collected network data and analyzed statistics are store in a database. However, this reference does not disclose a report packet to output aggregate packet data (Kan, para. [0006]).
Dependent claims 2, 5-9 and 12-13 would be allowed at least by virtue of their respective dependency upon an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448